                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION



United States of America,           )                CRIMINAL NO. 4:99-558-CMC
                                    )
              v.                    )                OPINION AND ORDER
                                    )
Terry Lee Green,                    )
                                    )
                  Defendant.        )
___________________________________ )

       This matter is before the court on Defendant’s motion to appoint counsel, seeking to

challenge his sentence of 32 years based on two convictions for violations of 18 U.S.C. § 924(c).

ECF No. 100. First, Defendant argues he would no longer be subject to a consecutive 25 year

sentence on the second § 924(c) charge if sentenced today, because the First Step Act makes clear

a consecutive 25 year sentence on a second or subsequent count of § 924(c) is triggered only if the

defendant had a prior conviction for §924(c). Id. Second, Defendant argues he may have a claim

under United States v. Davis, 588 U.S. __, 139 S.Ct. 2319, 2336 (2019), as his convictions under

§ 924(c) were based on conspiracy to commit Hobbs Act robbery. Id. at 2. Third, Defendant

argues his sentence should not have been enhanced under the Armed Career Criminal Act

(“ACCA”). Id. at 3. Finally, Defendant submits his case falls under “exceptional circumstances,”

apparently referring to another portion of the First Step Act that modified the conditions for a

reduction in sentence or early release, 18 U.S.C. § 3582(c)(1)(A). Id.

         I.     Background

       On December 7, 1999, Defendant was charged in a Second Superseding Indictment with

the following counts: 1) Hobbs Act Robbery on December 31, 1998; 2) knowingly using, carrying,
and brandishing a firearm during and in relation to, and possessing a firearm in furtherance of the

crime of violence charged in Count One on December 31,1998; 3) Hobbs Act Robbery on January

2, 1999; 4) knowingly using, carrying, and brandishing a firearm during and in relation to, and

possessing a firearm in furtherance of the crime of violence charged in Count Three, on January

2, 1999; 5) Hobbs Act Robbery on January 4, 1999; 6) knowingly using, carrying, and brandishing

a firearm during and in relation to, and possessing a firearm in furtherance of the crime of violence

charged in Count Five, on January 4, 1999; 7) Hobbs Act Robbery on January 5, 1999; 8)

knowingly using, carrying, and brandishing a firearm during and in relation to, and possessing a

firearm in furtherance of the crime of violence charged in Count Seven, on January 5, 1999; 9)

Hobbs Act Robbery on January 6, 1999; 10) knowingly using, carrying, and brandishing a firearm

during and in relation to, and possessing a firearm in furtherance of the crime of violence charged

in Count Nine, on January 6, 1999; 11) Hobbs Act Robbery on January 6, 1999; 12) knowingly

using, carrying, and brandishing a firearm during and in relation to, and possessing a firearm in

furtherance of the crime of violence charged in Count Eleven1, on January 6, 1999; and 13) felon

in possession of a firearm. ECF No. 17.

       On January 4, 2000, Defendant pled guilty, pursuant to a Plea Agreement, to Counts 2 and

12 of the Indictment: both violations of § 924(c). ECF No. 23. Defendant was sentenced to a total

term of 32 years, consisting of 7 years as to Count 2 and 25 years as to Count 12, consecutive.

ECF No. 28. Defendant appealed, but his sentence was affirmed by the Fourth Circuit. ECF No.




1
 While the Second Superseding Indictment states “Count Ten,” this was amended by the court
and corrected to Count Eleven on January 11, 2000.
                                              2
38. On December 19, 2002, an Amended Judgment was issued pursuant to Rule 35(b), reducing

Defendant’s sentence by 48 months for a total aggregate sentence of 28 years. ECF No. 47.

         II.   Discussion

                   a. Section 924(c)

       Title 18 U.S.C. § 924(c) provides that a defendant shall be subject to a consecutive sentence

if he or she, “during and in relation to any crime of violence or drug trafficking crime. . . for which

the person may be prosecuted in a court of the United States, uses or carries a firearm, or who, in

furtherance of any such crime, possesses a firearm. . . .” 18 U.S.C. § 924(c)(1)(A).

       The statute defines a “crime of violence” as:

       an offense that is a felony and –
       (A) has an element the use, attempted use, or threatened use of physical force
           against the person or property of another, or
       (B) that by its nature, involves a substantial risk that physical force against the
           person or property of another may be used in the course of committing the
           offense.2

§ 924(c)(3).

       The Fourth Circuit has held conspiracy to commit Hobbs Act Robbery cannot qualify as a

crime of violence under the force clause of §924(c)(3)(A). United States v. Simms, 914 F.3d 229,

233-34 (4th Cir. 2019). The Simms court also concluded the residual clause of §924(c)(3)(B) is

unconstitutionally vague and therefore void. Id. at 236.

       On June 24, 2019, the Supreme Court also decided the residual clause of § 924(c)(3)(B) is

void for vagueness. United States v. Davis, 588 U.S. __, 139 S.Ct. 2319, 2336 (2019). In doing



2
  § 924(c)(3)(A) is known as the “force clause” or “elements clause” (referred to herein as “the
force clause”) and § 924(c)(3)(B) is known as the “residual clause.”


                                                  3
so, the Court rejected application of a case-specific approach for § 924(c) and applied the

categorical approach.3 Id. at 2327-2332.

        Defendant argues his § 924(c) convictions were not predicated upon qualifying underlying

offenses as conspiracy to commit Hobbs Act Robbery is not a crime of violence as defined in §

924(c)(3)(A), the force clause, and §924(c)(3)(B) is invalid. ECF No. 100. However, Defendant

was not charged with conspiracy to commit Hobbs Act Robbery, but substantive Hobbs Act

Robbery. Counts 2 and 12 in the Second Superseding Indictment each specifically referenced the

count of substantive Hobbs Act Robbery on which it was predicated. Hobbs Act Robbery has been

held by the Fourth Circuit to be a crime of violence under the force clause of § 924(c). United

States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019).

        Accordingly, Defendant’s § 924(c) convictions properly rest on qualifying predicate

offenses of Hobbs Act Robbery. Defendant’s motion for appointment of counsel on this issue is

denied as futile.

                    b. First Step Act

        Under Section 403 of the First Step Act, a defendant must have a prior § 924(c) conviction

in order to receive a consecutive 25 year sentence for a subsequent § 924(c) conviction – two §

924(c) convictions in one Indictment, such as Defendant’s, would not lead to imposition of the

higher consecutive penalty for second or subsequent convictions. However, this section does not

apply retroactively. The motion for appointment of counsel under this statute is therefore denied.




3
 Davis did not address the force clause issue, as the Fourth Circuit did in Simms, because the lower
court determined conspiracy to commit Hobbs Act Robbery did not qualify under the force clause,
and this holding was not appealed. Id. at 2325.
                                                  4
                   c. ACCA

       Defendant argues his sentence should not have been enhanced under the ACCA because

his two previous convictions do not qualify as predicate offenses. However, Defendant was not

found to be an Armed Career Criminal. He did not plead guilty to the felon in possession count

and was not sentenced on it. There is no reference in his PreSentence Report to an enhancement

under the ACCA, and his sentence reflects only a seven-year sentence for one conviction of §

924(c) and 25 years for the second, as then required by statute. Defendant’s criminal history

category was III, and would have been VI if he had been categorized as an Armed Career Criminal.

As Defendant’s sentence was not enhanced under this Act, this argument fails and his motion for

appointment of counsel on this ground is denied.

                   d. Extraordinary and Compelling Circumstances

       Section 3582(c)(1)(A)(i) reads in relevant part, after being amended by the First Step Act,

       (1) in any case --- (A) the court, upon motion of the Director of the Bureau of
           Prisons, or upon motion of the defendant after the defendant has fully exhausted
           all administrative rights to appeal a failure of the Bureau of Prisons to bring a
           motion on the defendant's behalf or the lapse of 30 days from the receipt of such
           a request by the warden of the defendant's facility, whichever is earlier, may
           reduce the term of imprisonment (and may impose a term of probation or
           supervised release with or without conditions that does not exceed the unserved
           portion of the original term of imprisonment), after considering the factors set
           forth in section 3553(a) to the extent that they are applicable, if it finds that--
           (i)     extraordinary and compelling reasons warrant such a reduction....
           and that such a reduction is consistent with applicable policy statements issued
           by the Sentencing Commission.

Pub. L No. 115-391, 132 Stat. 5194, § 603(b) (Dec. 21, 2018). This provision gives the court

authority to reduce the term of imprisonment on motion of the defendant in two circumstances: 1)

after a defendant has fully exhausted his administrative rights to appeal a failure by the BOP to

bring such a motion on his behalf, or 2) after the lapse of 30 days from receipt of a request by the

                                                 5
warden. In either case, the court may reduce the term of imprisonment if, after considering the

§ 3553(a) factors to the extent applicable, it finds that “extraordinary and compelling reasons”

warrant a reduction.

       Defendant bases this request on the statutory penalty change in 18 U.S.C. § 924(c), an issue

on which courts have differed, United States of America v. Maumau, No. 2:08-cv-00758, 2020 WL

806121 (D. Utah Feb. 18, 2020). However, Defendant has not established he has applied to the

Warden of his institution for compassionate release based on extraordinary and compelling

reasons, or exhausted his administrative appeals. Therefore, Defendant’s motion for appointment

of counsel on this ground is denied without prejudice to allow him to exhaust administrative

remedies.4

       III.   Conclusion

       Defendant’s motion to appoint counsel is denied as futile on his grounds under Davis, the

ACCA, and § 403 of the First Step Act. On the compassionate release issue, appointment of

counsel is denied but Defendant may file with this court after exhausting administrative remedies

within the BOP. See 18 U.S.C. § 3582(c)(1)(A); 28 CFR part 542, subpart B.

       IT IS SO ORDERED.

                                                            s/Cameron McGowan Currie
                                                            CAMERON MCGOWAN CURRIE
                                                            Senior United States District Judge
Columbia, South Carolina
April 1, 2020




4
  The court notes counsel is not routinely granted for such a motion, and Defendant may file
himself, without counsel, after exhausting his administrative remedies.
                                                 6
